On Petition eor Rehearing.
[En Banc. Nov. 16, 1917.]
Per Curiam
By inadvertent clerical error, this case,
though submitted and heard by the full bench, was signed only by the judges of Department Two, which is one ground of petition by appellants for a rehearing En Banc.
The other grounds upon which a rehearing has been de*380manded by appellants have been examined and found by a majority of the court, without merit.
The petition for rehearing, having been examined by the entire court, the original opinion is by a majority thereof sustained and rehearing is denied.